DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on June 4, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, and an additional search and/or time was needed for reconsideration.  Applicant argues that “Specifically, Siebel and Blassin, singularly or in combination do not teach or suggest the following recitation of the independent claims: (1) automatically re-triggering processing one or more times based on a failed re-trigger processing; and (2) transmitting an original email to an entity location for request for new document for error correction based on one or more failed re- trigger processing.”  

After further search and review of the references, the Office respectfully disagrees, with a re-mapping of the limitations.  Siebel teaches performing a continuous, streaming, batch or iterative analytics processing of stored or received data. The continuous, automatic data processing is configured to provide processing services and algorithms to perform calculations and analytics against persisted or received data, i.e. re-triggering processing of the batch. Error correction includes the continuous feedback loop which may analyze large data sets including current and historical data. It may also perform machine learning, monitoring, normalization and batch automatic correction processes in a development and training environment. Functions can be called by using business logic/rules or can be automatically triggered based upon requests made by the business logic/rules of the system. Integration services which serve as a second layer of data validation, ensure that the data is error-free before it is loaded into any 

	Regarding independent claims 8 and 15, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 3-7, 10-14 and 17-20, Applicant has not overcome the rejections and they are similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hayduchok et al; US 2017/0039519 A1; METHOD AND APPARATUS FOR TRACKING DOCUMENTS.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

2.	Claim 2, 9 and 16 are cancelled. Claims 1, 3-8, 10-15 and 17-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. (US 20170006135 A1) in view of Blassin et al. (US 2016/0162478 A1.)

Regarding claim 1, Siebel discloses “A system for intelligent diagnosis and resolution of electronic document processing, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:” (See FIG. 36 which is a representation of an embodiment of the machine 3400, within which a set of instructions for causing the machine to perform one or more of the embodiments described herein can be executed. The machine may be connected, distributed networked to other machines. The machine 3600 includes a processor 3602 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory.)

“generate a training and development environment for correction of error batches containing a database of labelled document errors, training tools, and triggered auto corrections for identified historic error batches: receive an error batch that comprise an error to one or more electronic documents within an electronic document processing batch;” (See abstract and [0235], [0359]) (The system may also include a processing component to access and process data in the data stores via the type layer, the processing component comprising a batch processing component and an iterative processing component, includes application development tools, user interface tools, data analysis tools etc. The continuous data processing component 1004 is configured to batch process data stored by the data services component 204, such as data in the one or more data stores 406-416 of FIG. 4. In at least one embodiment, batch analytics processing utilizes Map reduce, a best-practice programming model for improving the performance and reliability of processing-intensive tasks through parallelization, fault-tolerance, and load balancing. Functions may be explicitly called within business logic/rules or may be automatically triggered based on other requests or functions made by business logic rules. These rules may include determining whether the data is complete. If there is data missing, estimation may be used. For example, interpolation, an average of historical data, or the like may be used to fill in missing data. May provide stream, batch, iterative, or continuous analytics processing of the stored or receive data. Additionally, may perform machine learning, monitoring, or any other processing or modular services.)

“transmit from the common service layer to a worker processing layer for error batch processing and a learning set include a processor for identifying an error of the error batch and provide the error a feedback loop for a training and development environment”; (See Fig. 2A, [0234]-[0236], [0261]) (The project management interface may set up workflows and monitor and control the progress of a business process project by identifying errors and providing a continuous data processing component that may analyze large data sets including current and historical data to create reports and new insights. Consists of rules engine and analytics platform; a machine learning engine for learning and development. Translation services may be applied in corporate departments as training and development. expert systems may be employed which use human-based designations as input for a machine learning process. Over time, the machine learning process i.e., feedback loop functions to effectively mimic or mirror the actions of a human with regard to identifying and designating portions of the source document.)

“correct the error batch comprising the error to one or more electronic documents via intelligent rule selection; wherein intelligent rules selection is stored within a learning application layer and utilizes manual and machine learning from historic electronic document error for matching and correcting of current errors within the electronic documents using rule sets:” (See [0143], [0231], [0234], [0236]) (The continuous data processing component 1004 may analyze large data sets including current and historical data to create reports and new insights. Consists of rules engine and analytics platform; a machine learning engine. The machine learning/prediction component 1002 is configured to provide a plurality of prediction and machine learning processing algorithms including basic statistics, dimensionality reduction, classification and regression, optimization, collaborative filtering, clustering, feature selection, and/or the like. The system may provide types, functions, and other services that are optimized for cyber-physical applications, such as analytics, machine learning algorithms, data ingestion, or the like. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers. Normalization and automatic correction processes reconstruct load profiles)

“re-trigger processing of the error batch and provide a dashboard for monitoring processing of the error batch and location of the error batch within layers;” (See Abstract and [0099], [0234], [0245], [0253]) (The system may include a data services component to implement a type layer over data stores. One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data. The continuous data processing component 1004 is configured to provide processing services and algorithms to perform calculations and analytics against persisted or received data, i.e. re-triggering processing of the batch. For example, the continuous data processing component 1004 may analyze large data sets including current and historical data. Provided is stream services for real-time analytics, machine learning, and/or continuous monitoring of operations. Examples include real-time customer service management, operational dashboards. The results may be stored in a data store, provided to a dashboard, included in a report, or sent to a user or an administrator as part of a notification.)

“automatically re-trigger processing one or more times based on failed re-trigger processing; transmit an original email to an entity location for request for new document for error correction based on one or more failed re-trigger processing and provide the feedback loop between the training and development environment and the execution environment for continual testing and implementation of the rule sets for error batch correction” (See Abstract and [0099], [0234], [0245], [0253])(FIG. 3 shows a flowchart of distributing source documents. The continuous, automatic data processing is configured to provide processing services and algorithms to perform calculations and analytics against persisted or received data, i.e. re-triggering processing of the batch. For example, error correction includes the continuous feedback loop which may analyze large data sets including current and historical data. After the completed data have been downloaded, the document/batch data belonging to the original batch may be transmitted to the user. Provided is stream services for real-time analytics, machine learning, and/or continuous monitoring of operations. Examples include real-time customer service management, operational dashboards. Includes client-specific rules, cognizable unit rules and the translation assignment rules that may be specific to the source project. Quality can be measured by specialized tools automatically and testing for known common errors.)

But, Siebel does not explicitly disclose “translate an application programming interface data language of the error batch from the capture systems to a common language via a common service layer;”

However, Blassin teaches “translate an application programming interface data language of the error batch from the capture systems to a common language via a common service layer;” (See [0086],[0352], [0500]) ([0086]) (Systems, methods, and devices that comprise an enterprise Internet-of-Things platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried for usage in enterprise or other systems. Translation service platforms and methods facilitate delivery of specialized language translation via customized interface portals, such as through application programming interfaces. Training a machine learning system to improve routing within a distributed translation process to leverage data derived from translation requests as well as data captured during the translation process for a large number of translation requests. On-demand localization of a plurality of media types with at least some common content from a source language into a plurality of different languages, so that the common content is localized consistently across the translated media types. The specialized on-demand translation application programming interface 32104 may present multiple translation services 32112 of the platform in a standardized application programmatic interface that the customized portals can access.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Siebel (system for integrating, processing, and abstracting data) with Blassin (platform for language translation and task management) in order to allow for distributed translation processes with a range of resources available for cost effective, predictable translation. Blassin, [0350]. 

One having ordinary skill would also be motivated to combine Siebel with Blassin, in view of the suggestions provided by Blassin in paragraph [0059] which suggests, “efficiently gathering and processing project requirements, cost goals, delivery objectives, resource matching, etc. for computerized facilities that can access information nearly on-demand across the globe.”

Regarding claim 3, Siebel in view of Blassin discloses “The system of claim 1, further comprising a multi-layered intelligent diagnosis and resolution of electronic document error batch processing comprising a capture system layer, a common service layer, a worker processing layer, a learning application layer, and an off layer storage database.” (See [0308]) (The analytics service may be executed on top of an analytics engine that provides a software and/or hardware foundation that handles data management, multi-layered analysis, and data visualization capabilities for all applications.)

Regarding claim 4, Siebel in view of Blassin discloses “The system of claim 1, further comprising receiving electronic documents from one or more intake channels, segregating the electronic documents and processing the electronic documents through the capture systems.” (See [0086], [0237]) (Systems, methods, and devices that comprise an enterprise Internet-of-Things platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried for usage in enterprise or other systems. FIG. 11 includes a plurality of workers 1104, and data storage nodes 1110. Job splits a large data set into independent chunks and organizes them into key-value pairs for parallel processing. This parallel processing improves the speed and reliability of the cluster, returning solutions more quickly and with greater reliability.)

Regarding claim 5, Siebel in view of Blassin discloses “The system of claim 1, wherein the worker processing layer further comprises multiple batch processors for batch processing of error batches that have been corrected via the intelligent rules selection, wherein maintaining speed and preventing lag and locking of batch processing due to errors.” (See Fig. 11 and [0233]) (Performing machine learning using the different available processing paradigms can lead to great flexibility based on the needs of a particular platform and improve speed and accuracy.)

Regarding claim 6, Siebel in view of Blassin discloses “The system of claim 1, further comprising extracting the electronic documents from user devices across an entity network.” (See Fig. 3 and [0152]) (The data sources 208 may include systems, nodes, or devices in a computing network or other systems used by an enterprise, company, customer or client, or other entity. FIG. 20 is a diagram illustrating one embodiment of a process 2000 for daily data processing. The process 2000 may be performed by the system 1900. At 2002, the system extracts data.)

Regarding claim 7, Siebel in view of Blassin discloses “The system of claim 1, further comprising re-triggering of the intelligent rule selection upon indication of no correction to the error batch being made, wherein upon no correction to the error batch: transmitting the error batch to an origin system of the error batch; and tracking the transmission of the error batch for reconciliation.” (See Fig. 2 and [0161]) (As the data are processed, the platform monitors the state of the load to ensure administrators are kept informed about the status of the data load and errors or warning encountered. The integration component 202 tracks and stores the status of each processing step in a data load process and provides task-level status to enable application administrators to identify problems early and with sufficient detail to quickly fix any issues. Additionally, the integration component 202 supports email notification as the status of the data integration process changes. The integration layer provides recoverability, monitoring, extensibility, scalability, and security.)
As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product for intelligent diagnosis and resolution of electronic document processing, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion configured” (See [0610]) (Includes a machine-readable medium on which is stored one or more sets of instructions 3624, software embodying any one or more of the methodologies or functions described. The instructions 3624 can also reside, completely or at least partially, within the main memory 3604 and/or within the processor 3602 during execution thereof by the computer system 3400. The instructions 3624 can further be transmitted or received over a network 3640 via the network interface device 3620.)
As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 12, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected. 
As per claim 14, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer-implemented method for intelligent diagnosis and resolution of electronic document processing, the method comprising: providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:” ” (See [0610]) (FIG. 2 is a schematic block diagram illustrating a system for integrating, processing, and abstracting data. Includes a machine-readable medium on which is stored one or more sets of instructions 3624, software embodying any one or more of the methodologies or functions described. The instructions 3624 can also reside, completely or at least partially, within the main memory 3604 and/or within the processor 3602 during execution thereof by the computer system 3400. The instructions 3624 can further be transmitted or received over a network 3640 via the network interface device 3620.)

As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 18, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 20, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581. The examiner can normally be reached M-Fri 9am-5pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154